09/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0358


                                     DA 22-0358
                                  _________________

 WESTVIEW MOBILE HOME PARK, LLC,

             Plaintiff, Appellee,
             and Cross-Appellant.

       v.                                                          ORDER

 DAVID LOCKHART AND DOREEN
 LOCKHART,

             Defendants and Appellants.
                               _________________

      Upon consideration of Appellants’ motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellee is granted an extension of time to and
including October 26, 2022, within which to prepare, serve, and file their opening brief.




MPD                                                                          Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 26 2022